IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51065
                        Conference Calendar



WILLIAM HENRY ECKENRODE,

                                         Petitioner-Appellant,

versus

TROY WILLIAMSON, Warden,

                                         Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-99-CV-245-DB
                        - - - - - - - - - -
                           June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     William Henry Eckenrode, federal prisoner # 82655-080,

appeals the district court’s dismissal without prejudice of his

28 U.S.C. § 2241 petition.   In his petition, Eckenrode alleges

that prison officials prevented him from conferring with his

attorney on three separate occasions.   The district court

dismissed Eckenrode’s petition for failure to exhaust

administrative remedies.   On appeal, Eckenrode argues that he is

not subject to the Bureau of Prison’s administrative procedures.

He also has filed a motion to expedite the appeal.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51065
                                -2-

     The district court did not abuse its discretion when it

dismissed Eckenrode’s § 2241 petition for failure to exhaust

administrative remedies.   See Fuller v. Rich, 11 F.3d 61, 62 (5th

Cir. 1994).   Eckenrode was aware of the administrative procedures

available to him, but did not file a grievance.    Moreover, he has

failed to demonstrate extraordinary circumstances that would

warrant bypassing the administrative procedures.    See id.

Accordingly, the district court’s order dismissing Eckenrode’s

petition is AFFIRMED.   Eckenrode’s motion to expedite the appeal

is DENIED.